Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 05/25/2022. Applicant’s argument, filed on 05/25/2022 has been entered and carefully considered. Claims 33-62 and 64-65 are pending.

Double Patenting rejection against PAT 10,230,880 B2, PAT 10264170, PAT 10591810, PAT 9970608, PAT 9838652, PAT 9549110, PAT 10326921, PAT 9787885 is deferred as requested.

Claim rejections regarding 35 USC 112(b) is withdrawn based on the arguments submitted on 08/03/2020.

The application filed on 12/14/2018, which is a CIP of 15/972,798 filed on 05/07/2018 (PAT 10230880), which is a CIP of 15/901,251 filed on 02/21/2018 (PAT 10264170), which is a CIP of 15/390,783 filed on 12/27/2016 (PAT 9845948), which is a CIP of 15/268,125 filed on 09/16/2016 (PAT 9832430), which is a CIP of 14/863,553 filed on 09/24/2015 (PAT 10326921), which is a CIP of 14/793,209 filed on 07/07/2015 (PAT 9549110), which is a CIP of 14/728,369 filed on 06/02/2015 (PAT 9787885), which is a CIP of 14/265,838 filed on 04/30/2014 (PAT 9197865), which is a CIP of 14/265,738 filed on 04/30/2014 (PAT 9560322), which is a CON of 13/295,301 filed on 11/14/2011 (PAT 8760514), which is a CON of 13/295,301 filed on 11/14/2011 (PAT 8760514).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487